Exhibit 10.3

 



 

 

THIRD AMENDMENT TO INTERCREDITOR AGREEMENT

 

THIS THIRD AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”) is executed
as of August 29, 2019 (the “Effective Date”), by and among JACKSON INVESTMENT
GROUP, LLC, a Georgia limited liability company, as purchaser and holder of the
Term Note and as secured party under the Term Debt Documents (“Term Note
Purchaser”), STAFFING 360 SOLUTIONS, INC., a Delaware corporation (“Parent”),
certain of the Parent’s subsidiaries party hereto, and MIDCAP FUNDING IV TRUST,
a Delaware statutory trust and successor by assignment from Midcap Funding X
Trust (successor by assignment from MidCap Financial Trust), as Agent for the
financial institutions or other entities from time to time parties to the ABL
Loan Agreement  (acting in such capacity, “Agent”), and as a “Lender” under the
ABL Loan Agreement, or such then present holder or holders of the ABL Loans as
may from time to time exist (as the “Lenders” under the ABL Loan Agreement;
collectively with the Agent, the “ABL Lenders”).  Reference in this Amendment to
“Term Note Purchaser”, “Term Note Purchasers”, “each Term Note Purchaser” or
otherwise with respect to any one or more of the Term Note Purchasers shall mean
each and every person included from time to time in the term “Term Note
Purchaser” and any one or more of the Term Note Purchasers, jointly and
severally, unless a specific Term Note Purchaser is expressly identified.

 

RECITALS

 

A.The Term Note Purchaser, Parent, certain of the Parent’s subsidiaries party
thereto and ABL Lenders have entered into a Intercreditor Agreement dated as of
September 15, 2017 (as amended by that certain First Amendment to Intercreditor
Agreement dated as of August 27, 2018, as amended by that certain Second
Amendment to Intercreditor Agreement dated as of February 7, 2019, as amended
hereby and as may further be amended, modified, supplemented and/or restated
from time to time, the “Intercreditor Agreement”), under the terms of which the
ABL Lenders and Term Note Purchaser set forth the relative rights and priorities
of ABL Lenders and Term Note Purchaser under the ABL Loan Documents and the Term
Debt Documents in the Common Collateral.  

 

B. It is proposed that the Term Note Purchaser amend the Term Note Agreement to
increase its senior debt secured investment in Parent on the date hereof by
issuance and sale by Parent to Term Note Purchaser of a new 18% Senior Secured
Note due December 31, 2019 in the principal amount of $2,538,000 (the “New Term
Note”), pursuant to the Term Note Agreement, as amended by that certain Fourth
Omnibus Amendment and Reaffirmation Agreement dated on or about the date hereof
to Amended and Restated Note and Warrant Purchase Agreement in the form attached
hereto as Exhibit A (the “Fourth Amendment to Term Note Agreement”) so that the
aggregate outstanding principal amount of all such investments by Purchaser
under the Term Note Agreement after giving effect to the Fourth Amendment to
Term Note Agreement is $38,277,794.

 

C. The parties now wish to amend the Intercreditor Agreement as provided herein.

 

5

--------------------------------------------------------------------------------

 

D.All capitalized terms used in this Amendment, including in the Preamble and
these Recitals, and not herein defined shall have the meanings given to them in
the Intercreditor Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and of
other good and valuable consideration, the receipt and sufficiency whereof are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1.The parties agree that the Recitals above are a part of this Amendment.  

 

2.The Intercreditor Agreement is hereby amended as follows:

 

(a)Recital C of the Intercreditor Agreement is hereby restated in its entirety
to read as follows:

 

Term Note Purchaser has made a $40,000,000 senior debt secured investment in
Parent that is guaranteed by the Borrowers pursuant to the Term Debt Documents
(as defined below) as of September 15, 2017, which was increased to an aggregate
outstanding principal amount of $48,427,794 on the First Amendment Closing Date,
of which $13,000,000 in principal was exchanged on the Exchange Date for 13,000
shares of Series E Convertible Preferred Stock of the Parent pursuant to the
Debt Exchange Agreement, after taking into account related transaction fees and
expenses resulting in a decrease in the outstanding principal amount of the
total Term Debt to $35,739,794 on the Exchange Date.  The Term Note Purchaser’s
total secured investment in Parent was further increased to an aggregate
outstanding principal amount of $38,277,794 on the Fourth Amendment Closing
Date.  All of the Credit Parties’ obligations to Term Note Purchaser under the
Term Note Agreement and the other Term Debt Documents (as hereinafter defined),
other than the Preferred Stock Obligations (as hereinafter defined), are secured
by liens on and security interests in substantially all of the now existing and
hereafter acquired personal property of the Credit Parties.  

 

(b)Section 1 of the Intercreditor Agreement is hereby amended to add the
following defined term in its alphabetical order:

 

“Fourth Amendment Closing Date” shall mean August 29, 2019.

 

(c)The definitions of “Term Debt Cap” and “Term Note” are hereby restated in
their entirety, respectively, to read as follows:  

 

“Term Debt Cap” with respect to the Term Note, means the aggregate principal
amount of the following (all as determined exclusive of all interest, fees
(including attorneys’ fees) and expenses, expended by the Term Note Purchaser
and remitted to Persons other than the Credit Parties to enforce its rights and

5

--------------------------------------------------------------------------------

 

remedies in respect of the Collateral, the Term Note, or both, and all indemnity
obligations): (i) $38,277,794 in aggregate advances, minus (ii) the amount of
all payments of principal on the Term Note made after the Fourth Amendment
Effective Date.

 

“Term Note” shall mean, collectively, (i) the Parent’s Amended and Restated 12%
Senior Secured Promissory Note due September 15, 2020, dated November 15, 2018,
in the principal amount of $27,312,000 payable to Term Note Purchaser, (ii) the
Parent’s 12% Senior Secured Promissory Note due September 15, 2020, dated August
27, 2018, in the principal amount of $8,427,794 payable to Term Note Purchaser
and (iii) the Parent’s 18% Senior Secured Promissory Note due December 31, 2019,
dated August 29, 2019, in the principal amount of $2,538,000  payable to Term
Note Purchaser, in each case together with any and all promissory notes at any
time issued in substitution, exchange or replacement thereof.

 

3.Pursuant to the terms of Section 7.2 of the Intercreditor Agreement, Agent
hereby consents to (i) the increase in the principal amount of the Term Debt by
$2,538,000 as evidenced by the New Term Note and (ii) the Fourth Amendment to
Term Note Agreement as an amendment, modification or supplement to the terms of
the Term Debt.  The limited consent set forth in this Section 3 is effective
solely for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) except as expressly provided herein, be a
consent to any amendment, waiver or modification of any term or condition of the
Intercreditor Agreement or of any other ABL Loan Document; (b) prejudice any
right that Agent or the holders from time to time of the ABL Debt have or may
have in the future under or in connection with the ABL Loan Agreement or any
other ABL Loan Document; (c) waive any Event of Default (as such terms are
defined in the ABL Loan Agreement) that exists as of the date hereof; or (d)
establish a custom or course of dealing among any of the Term Note Purchaser on
the one hand, or Agent or any holder from time to time of the ABL Debt, on the
other hand.

 

4.Except as amended herein, the Intercreditor Agreement shall remain in full
force and effect.

 

5.As consideration to Agent and ABL Lenders for entering into this Amendment,
Borrowers shall pay to Agent a fee equal to Fifteen Thousand Dollars ($15,000)
(the “ABL Amendment Fee”), all of which shall be due and owing on the earlier of
December 31, 2019 of (ii) the Termination Date (as defined in the ABL Loan
Agreement), and which may be paid from one or more Revolving Loans (as defined
in the ABL Loan Agreement) advanced by Agent and ABL Lenders pursuant to the ABL
Loan Agreement.  The ABL Amendment Fee shall be deemed fully earned and
non-refundable as of the date hereof.

 

6.Upon the effectiveness of this Amendment, each reference in the Intercreditor
Agreement to “this Intercreditor Agreement,” “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of similar import shall mean and be a reference to
the Intercreditor Agreement, as amended by this Amendment.  

 

5

--------------------------------------------------------------------------------

 

7.This Amendment constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings, and agreements between such parties with
respect to the subject matter hereof.  To the extent of any conflict between the
terms and conditions of this Amendment and the Intercreditor Agreement, the
terms and conditions of this Amendment shall govern.

 

8.This Amendment may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
agreement.  Each party to this Amendment agrees that the respective signatures
of the parties may be delivered by fax, PDF, or other electronic means
acceptable to the other parties and that the parties may rely on a signature so
delivered as an original.  Any party who chooses to deliver its signature in
such manner agrees to provide promptly to the other parties a copy of this
Amendment with its inked signature, but the party’s failure to deliver a copy of
this Amendment with its inked signature shall not affect the validity,
enforceability and binding effect of this Amendment.

 

 

[Signature Pages Follow]s

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this Third
Amendment to Intercreditor Agreement constitute an instrument executed and
delivered under seal, the parties have caused this Amendment to be executed
under seal as of the date first written above.

 

 

AGENT:

 

MIDCAP FUNDING IV TRUST, a Delaware statutory trust, as successor-by-assignment
from MidCap Funding X Trust

 

By:       Apollo Capital Management, L.P.,

            its investment manager

 

By:       Apollo Capital Management GP, LLC,

its general partner

 

 

By: /s/ Maurice Amsellem ______________(SEAL)

Name:  Maurice Amsellem

Title:    Authorized Signatory

 

 

 

Agent’s Signature Page to Third Amendment to Intercreditor Agreement

 

5

--------------------------------------------------------------------------------

 

 

TERM NOTE PURCHASER:

 

 



JACKSON INVESTMENT GROUP, LLC

 

 

 

By: /s/ Richard L. Jackson______________ (SEAL)

Name:  Richard L. Jackson

Title:  Chief Executive Officer

 

 

 

 

 

 

 

Term Note Purchaser’s Signature Page to Third Amendment to Intercreditor
Agreement

 

5

--------------------------------------------------------------------------------

 

PARENT:

STAFFING 360 SOLUTIONS, INC., a Delaware corporation

 

 

By: /s/ Brendan Flood___________(Seal)

Name: Brendan Flood
Title:   Chairman and Chief Executive Officer

SUBSIDIARIES:

 

MONROE STAFFING SERVICES, LLC, a Delaware limited liability company

 

 

 

By: /s/ Brendan Flood___________(Seal)

 

Name: Brendan Flood
Title:   Chairman and Chief Executive Officer

 

FARO RECRUITMENT AMERICA, INC., a New York corporation

 

 

By: /s/ Brendan Flood___________(Seal)

Name: Brendan Flood
Title:   Chairman and Chief Executive Officer

 

LIGHTHOUSE PLACEMENT SERVICES, INC., a Massachusetts corporation

 

 

By: /s/ Brendan Flood___________(Seal)

Name: Brendan Flood
Title:   Chairman and Chief Executive Officer

 

STAFFING 360 GEORGIA, LLC, a Georgia limited liability company

 

 

By: /s/ Brendan Flood___________(Seal)

Name: Brendan Flood
Title:   Chairman and Chief Executive Officer

 

KEY RESOURCES, INC., a North Carolina corporation

 

 

By: /s/ Brendan Flood___________(Seal)

Name: Brendan Flood
Title:   Chairman and Chief Executive Officer  

Parent’s and Borrowers’ Signature Page to Third Amendment to Intercreditor
Agreement

5